Morton, J.
The single question in this case is whether there was contributory negligence on the part of the mother. The case was left to the jury, under instructions as to what would constitute. contributory negligence on her part, to which no exception was taken, and the jury returned a verdict for the plaintiff in each case. We think that the refusal of the court to rule that the evidence showed, as matter of law, that there was contributory negligence by the mother was correct, and that there was evidence to warrant the verdicts of the jury. Gibbons v. Williams, 135 Mass. 333. Marsland v. Murray, 148 Mass. 91. Howland v. Union Street Railway, 150 Mass. 86. Slattery v. O'Connell, 153 Mass. 94. ¡Exceptions overruled.